Citation Nr: 0607693	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  98-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to a higher rate of special monthly 
compensation (SMC), based on the need for the regular aid and 
attendance of another person (A&A).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1936 to 
January 1939, from March 1942 to February 1946, and from 
April 1951 to September 1964.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 decision that, in 
part, denied service connection for PTSD and for coronary 
artery disease, and denied entitlement to SMC based on the 
need for A&A or housebound status.  

In May 1998, the veteran testified during a hearing before RO 
personnel; in July 2003, the veteran and his son testified 
during a hearing before the undersigned at the RO.

In April 2004, the Board remanded these matters for 
additional development.

In response to VA's December 2005 correspondence, in January 
2006, the veteran submitted additional evidence directly to 
the Board.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2005).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


REMAND

In December 2005, the veteran reported that, since his 
initial appointment with Dr. Santiago, of the Naval Hospital 
at Camp Pendelton, California, in August 2004, he had been 
treated several times for PTSD.  Other than for an August 
2004 medical opinion, the claims folder does not contain any 
treatment records from Dr. Santiago.  VA is required to 
request these records.  38 U.S.C.A. § 5103A(b), (c) (West 
2002).

The claim for service connection cor coronary artery disease 
is based on the contention that it is secondary to PTSD.  The 
coronary artery disease claim is, thus inextricably 
intertwined with the PTSD claim, and must be deferred.

In a July 2002 rating decision the RO awarded SMC at the rate 
specified in 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2005).  
This grant was apparently based on a finding that the veteran 
had loss of use of both feet.  Compensation at that level is 
also provided on the basis of the need for aid and 
attendance.  38 U.S.C.A. § 1114(l).  If the veteran had both 
loss of use of both feet and need for aid and attendance a 
higher rate of SMC would be payable.  38 U.S.C.A. § 1114(o) 
(2005).

In accordance with the Board's remand instructions, the 
veteran was scheduled for VA examinations to determine 
whether he met the criteria for a higher rate of SMC.  He did 
not report for the examinations.  When a veteran fails to 
report for a necessary examination in conjunction with a 
claim for increase, the claim will be denied.  38 C.F.R. 
§ 3.655(a),(b) (2005).  

Although he was not informed of the provisions of 38 C.F.R. 
§ 3.655, he has reported that he had good cause for failing 
to report.  He maintains that he was confined to bed on the 
dates of the examinations and could not arrange 
transportation.  Because he was not informed of the 
consequences of a failure to report for the necessary 
examinations, and has argued that he had good cause for 
failing to report another examination is in order.

Accordingly, the matters are REMANDED for the following 
action:

1.  The RO or AMC should take the 
necessary steps to obtain pertinent all 
records of psychiatric treatment from Dr. 
Santiago at the Naval Hospital in Camp 
Pendleton, California, from August 2004 
to the present.

2.  The veteran should be afforded an 
examination for aid and attendance.  He 
should be informed of any available 
assistance in arranging transportation to 
the examination.  The examiner should 
review the claims folders.  The examiner 
should express an opinion as to whether 
the service connected disabilities causes 
the veteran to be bedridden; or prevents 
him from protecting himself from the 
hazards incident to his environment, 
attending to the wants of nature, 
dressing or undressing, or keeping 
himself ordinarily clean and presentable; 
or there is a need for frequent 
adjustment prosthetic or orthopedic 
appliances.

The findings and opinions requested from 
the examiner are needed to determine 
whether the veteran meets statutory and 
regulatory criteria for a higher rate of 
SMC.  It is therefore essential that the 
examination report contain these findings 
and opinions.

3.  If the veteran fails to report for 
scheduled examinations, a copy of the 
notice informing of the examination, and 
any assistance in arranging 
transportation to the examinations should 
be associated with the claims folder.

4.  After completing the requested 
action, the RO or AMC should readjudicate 
the claims on appeal.  If the benefits 
sought remains denied, the RO or AMC must 
furnish a SSOC, before returning the 
claims to the Board for further appellate 
consideration, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeal



 
 
 
 

